4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 1 of 25 - Page ID # 15384
                                                                             1

    1                     UNITED STATES DISTRICT COURT

    2                           DISTRICT OF NEBRASKA

    3
          HANNAH SABATA, et al.,         )Case No.:
    4                                    )4:17-cv-03107-RFR-MDN
                                         )
    5                      Plaintiffs,   )
                                         )DEPOSITION TAKEN IN
    6              vs.                   )
                                         )BEHALF OF PLAINTIFFS
    7     NEBRASKA DEPARTMENT OF         )
          CORRECTIONAL SERVICES, et al., )
    8                                    )
                           Defendants.   )
    9

   10

   11

   12

   13

   14     DEPOSITION OF:       DR. HARBANS DEOL

   15     DATE:    November 30, 2018

   16     TIME:    8:58 a.m.

   17     PLACE:    ACLU, 134 South 13th Street, Lincoln, Nebraska

   18

   19

   20

   21

   22

   23

   24

   25

                            Christine M. Salerno, RPR
                      Latimer Reporting, Lincoln, Nebraska
                                 (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 2 of 25 - Page ID # 15385
                                                                             92

    1       regarding effective communication with patients who

    2       are either non-English speaking or deaf?

    3       A.    That's correct.

    4       Q.    How are prisoners supposed to access routine

    5       health care?

    6       A.    They can -- they can ask for it by filling out

    7       the kite, the IIR sheet that we have.

    8       Q.    I'm sorry, what was the acronym?

    9       A.    IIR.

   10       Q.    IIR, do you know what that stands for?

   11       A.    Inmate interview request.

   12       Q.    Also known as a kite?

   13       A.    Yes.

   14       Q.    So say I'm a prisoner and I have a routine

   15       non-emergency health care need and I want to request

   16       care using this process, walk me through how that

   17       would work.

   18       A.    So they would be asking for the request, the

   19       form request from staff members and the staff would

   20       provide the form.      They can fill it out and put it in

   21       the box which would be picked up by medical staff and

   22       refer to those.

   23       Q.    And is the process you've just described the

   24       same process for medical, mental health and dental?

   25       A.    Yes.

                            Christine M. Salerno, RPR
                      Latimer Reporting, Lincoln, Nebraska
                                 (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 3 of 25 - Page ID # 15386
                                                                             93

    1       Q.     Now, you referred to the patient filling out the

    2       form and putting it in the box, tell me about those

    3       boxes.

    4       A.     Every housing unit has a box for the request or

    5       any kind of communication device that they would

    6       have, and they would put it in those.

    7       Q.     Is the box locked?

    8       A.     Some are, I'm not sure they all are locked or

    9       not.

   10       Q.     How long have these boxes been in existence?

   11       A.     Since I've been here, I'm not sure, with the

   12       Department of Corrections in Nebraska, I'm sure they

   13       have been there for a while.

   14       Q.     Have they been here since you -- the entire time

   15       you've been medical director?

   16       A.     Some, some units they do, some have not.          And

   17       sometimes they will hand it off to director, to the

   18       medical staff and/or the officers.

   19       Q.     Are there units where there's no box for kites?

   20       A.     I have not seen any, but I believe there might

   21       be some place where there are not boxes there.

   22       Q.     So in that case, what would the patient do when

   23       he's completed the kite?

   24       A.     He will give it to the officer and/or any of the

   25       medical staff.

                            Christine M. Salerno, RPR
                      Latimer Reporting, Lincoln, Nebraska
                                 (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 4 of 25 - Page ID # 15387
                                                                             94

    1       Q.    Is there policy on what the patient is supposed

    2       to do with the completed kite?

    3       A.    I think there's a policy on that with the

    4       general NDCS policies.

    5       Q.    But not a health care specific policy?

    6       A.    No.

    7       Q.    If the patient gives the kite to an officer,

    8       what happens next?

    9       A.    Officer, if it's medically related, he will give

   10       it to the nursing staff or the mental health staff.

   11       Q.    Who specifically is the officer supposed to give

   12       it to?

   13       A.    Any medical staff.      I'm not designating any

   14       specific person, 'cause eventually it will get you to

   15       the nursing station and will sort out the process.

   16       Q.    Is the officer permitted to read the kite?

   17       A.    I do not believe so.

   18       Q.    Is there a policy saying that the officer is not

   19       to read the kite?

   20       A.    No.

   21       Q.    So how do officers know they're not supposed to

   22       read the kite?

   23       A.    I'm sure part of the training is from the STA to

   24       talk discussion about when there's a medical request,

   25       they're not supposed to read and give to medical

                              Christine M. Salerno, RPR
                        Latimer Reporting, Lincoln, Nebraska
                                   (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 5 of 25 - Page ID # 15388
                                                                             102

    1       A.    Correct.

    2       Q.    A separate skilled nursing facility record?

    3       A.    Correct.

    4       Q.    And also some behavioral health data recorded in

    5       NICAMS, correct?

    6       A.    Correct.

    7       Q.    And is the optometry record separate or is it

    8       part of the medical and mental health chart?

    9       A.    It's part the medical chart.

   10       Q.    Why is medical information kept in so many

   11       different places?

   12       A.    That's what we trying to improve.         I like to

   13       have the ones -- everything in one place.

   14       Q.    Okay.    But is there a reason why it's kept in so

   15       many different places?

   16       A.    I don't know.     That was one of the things that I

   17       came on board, talked about it, consolidating all the

   18       records.

   19       Q.    In your view, would it be better if the records

   20       were more consolidated?

   21       A.    Absolutely.

   22       Q.    Would it be better for patient care?

   23       A.    Yes.

   24       Q.    Would it be better for patient safety?

   25       A.    Yes.

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 6 of 25 - Page ID # 15389
                                                                             103

    1       Q.    Have you taken steps to bring about a

    2       consolidated medical record?

    3       A.    Yes, we have.

    4       Q.    What are those steps?

    5       A.    Well, we have, right now we trying to

    6       consolidate the medical and mental health records

    7       into one and the behavioral health site has certain

    8       sensitive documentation that counseling relies on,

    9       for example, they might be sensitive, they're still

   10       kept in the NICAM with restricted access to certain

   11       staff members.

   12             The dental we try to consolidate into medical

   13       portion as well, we taking steps on that one.            We

   14       have not been successful yet, but we are working on

   15       it.   And trying to ultimately really looking at the

   16       electronic health record to consolidate all the

   17       charts.      I mean, that's going to be our ideal system

   18       to look at it.

   19             So as we talked about earlier, we have the RFI

   20       for EHR already process and we have some vendors

   21       already looking at it and we already had requested

   22       through our budget funding for EFR.          And I'm hopeful

   23       that will be done in the next 12 months or so.

   24       Q.    But that request has not yet been funded?

   25       A.    No.     But we have a support from some of

                              Christine M. Salerno, RPR
                        Latimer Reporting, Lincoln, Nebraska
                                   (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 7 of 25 - Page ID # 15390
                                                                             126

    1       A.    Right.

    2       Q.    Okay.     At any time since you had been medical

    3       director and since you became medical director in

    4       2017, did corrections officers ever distribute

    5       medications to patients?

    6       A.    Yes, they do.

    7       Q.    Is that still going on today?

    8       A.    Yes, they are and they all have been certified

    9       for med-aide classes.

   10       Q.    At which facilities are corrections officers

   11       distributing medications to patients?

   12       A.    We have couple of facilities at NSP, LCC, that

   13       I'm aware of.

   14       Q.    Were -- was there a time that officers were

   15       distributing medications at facilities other than NSP

   16       and LCC?

   17       A.    They might have, I'm not aware of that prior, in

   18       prior years.

   19       Q.    Okay.     So are you aware of any change in the

   20       practice of officers distributing medications to

   21       patients that occurred since you've been medical

   22       director?

   23       A.    No.     And these are all officers who have been

   24       certified in med-aide classes, right?          We not talking

   25       about the officers who are not certified with giving

                              Christine M. Salerno, RPR
                        Latimer Reporting, Lincoln, Nebraska
                                   (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 8 of 25 - Page ID # 15391
                                                                             127

    1       them pills, so they all have the certification.

    2       Q.    Okay.    So your testimony is that all officers

    3       who distribute medication to patients have some

    4       certification?

    5       A.    Yes.

    6       Q.    Okay.    Tell me about that certification.

    7       A.    The certification class is about three hours

    8       that it was provided by a health educator of the

    9       process of what needs to be done, how pills are to be

   10       distributed, how they are documented.          They need to

   11       document on the M-A-R sheet and if there are any

   12       refusals, they need to document those as well.

   13       Q.    You said that training is provided by a health

   14       educator?

   15       A.    Yes.

   16       Q.    And what are those person's credentials?

   17       A.    I don't know offhand.

   18       Q.    And you said the training takes three hours?

   19       A.    Yes.

   20       Q.    Is it a one-time thing or does it have to be

   21       repeated?

   22       A.    It has to be repeated, be recertified every two

   23       years.

   24       Q.    And the requirement that officers who distribute

   25       medications be certified in this way, is that written

                            Christine M. Salerno, RPR
                      Latimer Reporting, Lincoln, Nebraska
                                 (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 9 of 25 - Page ID # 15392
                                                                             128

    1       down anywhere?

    2       A.     Yes.

    3       Q.     Where is it written down?

    4       A.     I'm not sure where the protocol is but there is

    5       one.

    6       Q.     Now, you mentioned MARs; again, just for the

    7       record, what are MARs?

    8       A.     Medication administration records.

    9       Q.     And could you just describe briefly what they

   10       are?

   11       A.     So that's a list of, the form actually describes

   12       the medication that is given, how often they have to

   13       be given and there's a column that goes across the

   14       page, talks about who actually signed off, check off

   15       to say yes the person took the medication, if they

   16       refuse, they put the "R" for refusal and the nursing

   17       staff sign off on those.

   18       Q.     Since you became medical director in 2017, have

   19       MARs been consistently used at all NDCS facilities?

   20       A.     Yes.   But we also did an audit recently that we

   21       found that they were not being used, so we took some

   22       provisions to make that change.         And one of the

   23       provisions that I did discuss with the director is to

   24       move towards electronic monitoring and we just

   25       implement that process in the last couple of months.

                            Christine M. Salerno, RPR
                      Latimer Reporting, Lincoln, Nebraska
                                 (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 10 of 25 - Page ID # 15393
                                                                              160

    1        and it reads, quote, these requests are triaged daily

    2        by health professionals per a priority system that

    3        addresses routine urgent and emergency complaints,

    4        end of quote.

    5              Do you see that language?

    6        A.    Yes.

    7        Q.    Are LPNs included within the definition of the

    8        term health professionals in this sentence?

    9        A.    Yes.

   10        Q.    And I believe you already testified that sick

   11        call requests are sometimes triaged by LPNs?

   12        A.    Yes.

   13        Q.    Okay.

   14                               MR. FATHI:    Is this a good time

   15              for break?

   16                               MR. POST:    Yes.

   17              (Whereupon, at 12:04 p.m., a luncheon recess was

   18        taken and the deposition resumed at 12:47 p.m.)

   19              (Exhibit No. 7, marked for identification.)

   20        Q.    (BY MR. FATHI) Doctor, this morning you talked

   21        on a few occasions about policies that you're

   22        thinking of changing but you would like to revise.

   23              Since you have been medical director, have you

   24        actually changed any written policies?

   25        A.    Yes.

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 11 of 25 - Page ID # 15394
                                                                              161

    1        Q.    Which ones?

    2        A.    So one of the policies I came on board quickly

    3        was a restraint policy, where the restraint were, I

    4        felt new guidelines have changed quite a bit and so I

    5        changed the restraint policy to maximum four hours

    6        and a minimum two, definitely the person is

    7        deescalated then we should be able to take the

    8        restraint off.      So then we changed that policy.

    9              And the other one we developed more defining the

   10        levels of care for mental health.         And right now we

   11        have SM --

   12              (Court reporter interrupted for clarification.)

   13        A.    SMHU, secure mental health housing unit, and

   14        there's really the process there is current center

   15        base rather than the level of care process we have to

   16        treat people who have mental illnesses, but the SMIs

   17        were admitted to the patient, that's severe mental

   18        illness, so we chanced that policy.

   19              We also included in our chronic care policy, the

   20        SMI was not defined to say how often do we see

   21        somebody with a severe mental illness, so my

   22        recommendation was to see everybody sees psychology

   23        every 30 days, psychiatrist at a minimum of 90 days.

   24              We also changed some policies on the diabetics

   25        because the diabetic lab studies that needs to be

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 12 of 25 - Page ID # 15395
                                                                              226

    1        prisoners are receiving medication for mental health?

    2        A.      That's right.

    3        Q.      And the number of -- and 70 to 80 percent of

    4        prisoners are receiving mental health care of any

    5        kind?

    6        A.      That's correct.

    7        Q.      Are there different levels of mental health care

    8        within NDCS?

    9        A.      Treatment incentive based for the level of care

   10        that we talked about earlier, there's a policy that

   11        we have adopted in developing levels of care.

   12        There's acute level of care, there's chronic,

   13        intensive outpatient and outpatient.

   14        Q.      And that policy currently exists in written

   15        form?

   16        A.      Yes.

   17        Q.      And do you recall what it's -- the title or the

   18        number?

   19        A.      I don't recall the number of it, but we try to

   20        implement that policy as we speak, make some changes

   21        in the system to implement that.

   22        Q.      So is that policy currently implemented?

   23        A.      We have drafted it and we're going to admit it

   24        December 17th.

   25        Q.      Okay, so the answer to my question is no?

                              Christine M. Salerno, RPR
                        Latimer Reporting, Lincoln, Nebraska
                                   (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 13 of 25 - Page ID # 15396
                                                                              239

    1        Q.      Is it ever more than three to four per hour?

    2        A.      There might be some more for the no-shows, so

    3        they might book more people and sometimes no-shows

    4        and people don't show up so, 'cause might be in the

    5        schedule but typically only, don't see more than

    6        three or four.

    7        Q.      Tell me what kind of access the telepsych

    8        provider has to the patient's medical record?

    9        A.      They have access to NICAMS.

   10        Q.      And how does that physically, how does it occur?

   11        How does the doctor in Chicago get access to NICAMS?

   12        A.      By V, VPN system.    So he go log in to the VPN

   13        and have direct access to or DOC NICAMS.

   14        Q.      Do the telepsych providers have access to the

   15        patient's paper medical record?

   16        A.      Physically since they're located at remote site,

   17        not really, no.

   18        Q.      Does the telepsych provider have access to the

   19        MARs?

   20        A.      Yes.

   21        Q.      How does that happen?

   22        A.      Electronically, since we implemented the

   23        electronic MARs, so...

   24        Q.      And when were the electronic MARs implemented?

   25        A.      Over the summer.

                              Christine M. Salerno, RPR
                        Latimer Reporting, Lincoln, Nebraska
                                   (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 14 of 25 - Page ID # 15397
                                                                              240

    1        Q.    Of 2018?

    2        A.    Yes.

    3        Q.    And are they now fully implemented at every

    4        facility?

    5        A.    Every facility except for NSP and DEC.

    6        Q.    And are patients at NSP or DEC ever seen by

    7        telepsych?

    8        A.    No, we have two part-time psychiatrists who

    9        provide coverage at NSP.

   10        Q.    So patients at NSP and DEC are never seen by

   11        telepsych?

   12        A.    Correct.

   13        Q.    Does the telepsych provider have access to the

   14        patient's kites or other requests for health care?

   15        A.    They would if they're directed to them, if they

   16        would have access to those kites.

   17        Q.    How would they have access?

   18        A.    We would electronically send it to them.

   19        Q.    How would that happen?

   20        A.    E-mail or when they have a session conducted we

   21        have somebody else on the other side with the patient

   22        and they will talk about what the visit has been,

   23        what the kites are.

   24        Q.    Other than NICAMS and the MARs, is there any

   25        other portion of the medical record that is

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 15 of 25 - Page ID # 15398
                                                                              246

    1        making that call and then call the nursing, the

    2        nurse.

    3        Q.    Call the nurse at home?

    4        A.    Well no, that would be in the facility site, we

    5        would not have an LPN left alone on the site, so

    6        there's always one nurse available.

    7        Q.    So is your testimony that every facility has at

    8        least one RN on site 24 hours a day?

    9        A.    That's correct.

   10        Q.    Is there a written policy that governs this

   11        situation, a patient having what appears to be an

   12        acute psychotic episode?

   13        A.    No, we don't, not at this time.

   14        Q.    What does the department do with patients who,

   15        whose mental health needs exceed what the department

   16        can provide, who need an inpatient level of care?

   17        A.    I think the training that we have, the

   18        psychiatrist, I believe that we can handle most of

   19        the levels of care that we can provide.          But if they

   20        exceed that level of care, we do collaborate with

   21        LRC, Lincoln Regional Center, and we'll transfer the

   22        patients over there.

   23        Q.    I remember reading in some document that the

   24        department can't transfer patients to LRC; is that

   25        correct?

                              Christine M. Salerno, RPR
                        Latimer Reporting, Lincoln, Nebraska
                                   (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 16 of 25 - Page ID # 15399
                                                                              247

    1        A.    They can't not?

    2        Q.    Cannot.

    3        A.    No, that's not true, we can.

    4        Q.    Does LRC have the right to refuse them?

    5        A.    Sure.

    6        Q.    Does LRC -- does it ever happen that you want to

    7        transfer someone and LRC refuses them?

    8        A.    Not in the last two years that I know of.

    9        Q.    In the last two years, about how many NDCS

   10        patients have been transferred to LRC?

   11        A.    We have not transferred anyone.        We had the

   12        inclination to actually do the collaborative work

   13        with LRC so their psychiatrist came over to see the

   14        patient at DEC and we do the treatment plan together.

   15        Q.    So no NDCS patients have been transferred to LRC

   16        since you've been medical director?

   17        A.    No, there hasn't been the need.

   18        Q.    Have any NDCS patients been transferred to any

   19        inpatient facility since you've been medical

   20        director?

   21        A.    No.

   22        Q.    Do you have any transfer options besides LRC?

   23        A.    UN -- the UNMC would be the only other option

   24        that we go with.

   25        Q.    The what?

                               Christine M. Salerno, RPR
                         Latimer Reporting, Lincoln, Nebraska
                                    (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 17 of 25 - Page ID # 15400
                                                                              252

    1        A.    They are tracked on NICAMS.        They would be

    2        entering the progress notes and the data on there and

    3        that's where it would be tracked at.

    4        Q.    So if I wanted to know how many different

    5        prisoners received individual therapy last month,

    6        that report could be run on NICAMS?

    7        A.    Yes.

    8        Q.    And if I wanted to know the total number of

    9        hours of individual therapy provided, that report

   10        could be run on NICAMS?

   11        A.    We that could be provided from NICAM as well.

   12        Q.    How long has that capability existed in NICAMS?

   13        A.    I believe since last year or so, I'm not sure.

   14        Q.    Since 2017 or 20 --

   15        A.    2017.

   16        Q.    Is the patient's access to individual therapy

   17        affected in any way if he or she is in restrictive

   18        housing?

   19        A.    No.

   20        Q.    Okay.     Let's take a break.

   21              (Whereupon at 2:38 p.m., a recess was taken and

   22        deposition resumed at 2:50 p.m.)

   23        Q.    (BY MR. FATHI) Doctor, before the break, you

   24        testified that you haven't asked for any additional

   25        positions to be allocated, to be funded by the

                               Christine M. Salerno, RPR
                         Latimer Reporting, Lincoln, Nebraska
                                    (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 18 of 25 - Page ID # 15401
                                                                              253

    1        legislature any additional health care position; is

    2        that correct?

    3        A.    That's correct.

    4        Q.    Have you ever asked in any context for the

    5        ability to increase the compensation of health care

    6        staff?

    7        A.    Yes.

    8        Q.    Tell me about that.

    9        A.    I brought it up to our director we got

   10        compensation for health care staff, especially

   11        nursing and dentist, dental assistants, dental

   12        hygienist, tried to be comparable to the marketplace.

   13              We had some conversation with HR who also had

   14        conversation with HR in the capitol, Jason Jackson to

   15        talk about since we have nursing staff who are

   16        uniquely qualified to do lots of different functions,

   17        you know, their skill sets are actually a lot more

   18        unique compared to what hospitalization is, so they

   19        have to be ER nurses at times, they have to be trauma

   20        nurses at times, they have to be palliative nurse at

   21        times, have to be post operative nurses at times,

   22        hospice nurses, and we end up getting some of the

   23        nurses, initially we train them and then they end up

   24        leaving us because that's partly due to the salary

   25        issues.

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 19 of 25 - Page ID # 15402
                                                                              254

    1              And I know they, a couple years ago they had a

    2        meeting with the state trying to look at the

    3        compensation for nursing and somehow the psychiatric

    4        nurses LRC look at special cases and their

    5        compensation was much more than our nurses.           We we've

    6        been having this ongoing dialogue and part of the

    7        issue is the nurses have been represented by the

    8        bargaining unit, so we cannot change the union rules

    9        so that's the process we have to go through.

   10              But, you know, the director has actually gone to

   11        legislature and talked about those issues as well to

   12        bringing it to the attention that at least we should

   13        have same playing level field so we can recruit some

   14        nurses.

   15              We go through contract nurses obviously paying a

   16        higher rate and does not a morale boost for our staff

   17        nurses.    So the things we have done, we advertise, we

   18        try to look at some of the collaboration with some of

   19        the universities, the colleges.

   20              We recently, we actually even thought about

   21        going to international nursing.        We just recruited

   22        two nurses who are going to be starting this week

   23        from Kenya, with the intention that they -- we will

   24        train them here, they will work here for a while and

   25        on contract for two years and then hopefully they

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 20 of 25 - Page ID # 15403
                                                                              255

    1        will pay back to the state with the DOC for two

    2        years.    So it's been an ongoing conversation with

    3        anybody who will listen to me.

    4        Q.     Have you had any success in your efforts to

    5        increase compensation for health care staff?

    6        A.     I had some success and some failures, obviously.

    7        I was able to recruit for compensation for nurse

    8        supervisors, so that was about -- talking about a

    9        year and a half, which just happened about two months

   10        ago.     But I was not able to get some compensation

   11        with director of nursing, two or three ADONs.

   12               I continue doing, advocating for other staff

   13        too.     Salaries are so low for dental hygienist, it's

   14        12 bucks an hour.      Nobody's going to work for that.

   15        And trying to tell, that's basically minimum wage

   16        anymore, so some places how do we -- provide some

   17        either compensation and/or some benefits, or some

   18        tuition reimbursement for processes, so those are

   19        being all looked into.

   20        Q.     Have you been able to secure any increased

   21        compensation for nurses?

   22        A.     No, partly because I think I'm told that since

   23        they're part of the bargaining unit, so they have to

   24        follow the union contract.       And we do tell the nurses

   25        to go tell the union to fight for you, the numbers

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 21 of 25 - Page ID # 15404
                                                                              324

    1        A.    Yes.

    2        Q.    What if a patient sends in a kite and describes

    3        a medical emergency, what happens?

    4        A.    That person would be seen immediately.

    5        Q.    And how do patients request to be seen

    6        immediately if they believe they have a medical

    7        emergency?

    8        A.    If, if the kite is sent to medical staff, they

    9        would go and do the assessment.

   10        Q.    Are you familiar with what's called an emergency

   11        grievance?

   12        A.    Yes.

   13        Q.    Could they also use that process?

   14        A.    Yes.

   15        Q.    What if a patient notify a correctional officer

   16        of a medical emergency?

   17        A.    And he's obligated to provide that information

   18        to the medical staff and the medical staff will

   19        follow up with that.

   20        Q.    Are you aware of any instances where a

   21        correctional officer was provided that information

   22        and did not notify medical staff?

   23        A.    Not that I am aware of.

   24        Q.    Earlier you also mentioned that you cannot train

   25        a correctional officers in diagnosis of medical

                             Christine M. Salerno, RPR
                       Latimer Reporting, Lincoln, Nebraska
                                  (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 22 of 25 - Page ID # 15405
                                                                              332

    1        more programming in the restricted housing.

    2        Q.    So individuals in restrictive housing can and do

    3        receive group therapy?

    4        A.    Yes.

    5        Q.    Would you like to provide them more group

    6        therapy?

    7        A.    Yes, definitely.

    8        Q.    Again, as we talk about restrictive housing, do

    9        mental health and medical staff, I guess it would be

   10        mental health staff, do they do walk-through

   11        counseling sessions?

   12        A.    No.

   13        Q.    So if you've heard that phrase, what do you

   14        think it's referring to?

   15        A.    What I hear going through walk-through is door

   16        to door, they really just doing a wellness check,

   17        talking about are you taking the medication and

   18        medication effective, is there other issue we need to

   19        address, are you having any side effects, but if they

   20        need to talk about any specific counseling questions

   21        they have, that's -- they will actually be taking to

   22        patient out in a space, a private room to talk about

   23        it.

   24        Q.    Are there instances where the patient -- they're

   25        unable to take the patient out into a private room?

                               Christine M. Salerno, RPR
                         Latimer Reporting, Lincoln, Nebraska
                                    (402) 476-1153
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 23 of 25 - Page ID # 15406
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 24 of 25 - Page ID # 15407
4:17-cv-03107-BCB-MDN Doc # 316-8 Filed: 05/13/19 Page 25 of 25 - Page ID # 15408
